Citation Nr: 1718299	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability (claimed as pyorrhea), for the purpose of obtaining VA compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to October 1959 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in his July 2012 Substantive Appeal (VA Form 9).  However, he failed to report for the hearing scheduled in March 2016.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for a dental condition for treatment purposes only has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2010 informal claim for service connection; March 2011 Notice of Disagreement (NOD); April 2017 Appellant's Brief.  In this regard, a claim for service connection for a dental disability on a compensable basis is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.

Therefore, the Board does not have jurisdiction over the noncompensable dental treatment claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the AOJ should refer the claim for VA dental treatment to the appropriate VA Medical Center / VHA dental clinic for a determination of eligibility.  See 38 C.F.R. § 3.381(a) (2016); VBA Live Manual, M21-1, Part III, Subpart V, Chapter 7, Section B, Topic 2, Block a (change date April 23, 2015).      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current dental disability for VA compensation purposes.


CONCLUSION OF LAW

A compensable dental disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

With respect to the Veteran's dental compensation claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  Service Connection for a Compensable Dental Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, any dental disorder at issue (pyorrhea or periodontal disease or gingivitis) is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Under VA regulations, VA compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met, as already discussed above.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  And as discussed above, the Board has asked the AOJ to refer the Veteran's pending claim for VA dental treatment to the appropriate VA Medical Center / VHA dental clinic for a determination of eligibility.  See 38 C.F.R. § 3.381(a) (2016); VBA Live Manual, M21-1, Part III, Subpart V, Chapter 7, Section B, Topic 2, Block a (change date April 23, 2015).      

The significance of a veteran having a service-connected compensable dental disability or condition is that he or she may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (referred to as "Class I" eligibility).  This is the issue the Board will address in the present case - whether the Veteran is entitled to "Class I" eligibility from VA for his dental problems.  

Each defective or missing tooth and disease of the teeth and periodontal issue is considered separately to determine whether the condition was incurred or aggravated in line of duty during active service.  38 C.F.R. § 3.381(b).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran is seeking service connection for a dental disability for VA compensation purposes, as well as service connection for a dental condition for treatment purposes only.  Specifically, he alleges service connection for pyorrhea or gingivitis.  "Periodontal" is defined as "around a tooth."  Stedman's Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined as inflammation of the gingiva, which is the tissue surrounding the teeth.  Stedman's at 717.  Gingivitis is, therefore, a periodontal disease.  The term "pyorrhea" literally means the presence of pus.  Regardless, pyorrhea has become an obsolete term and is now more accurately referred to as periodontal disease of the tissue and supporting structures of the teeth.  See http://mydentalhealthtips.com/what-is-pyorrhea-periodontal-gum-disease (definition of pyorrhea).  

The Veteran has stated that before his enlistment into the Navy in 1955, his teeth and gums were in good shape.  However, during active duty, in 1956 or 1957, he developed the gum disease pyorrhea while serving aboard the USS Hancock.  He said his gums were painful and bleeding.  When the vessel was at port in 1956 or 1957, the Veteran indicated that he received dental treatment at the Naval Station Mayport dental clinic in Jacksonville, Florida.  During this in-service treatment, he has stated that his teeth and gums were cleaned and medicated with spray and ointment.  According to the Veteran, he was also provided with a tube of medication to put on his gums and teeth every day.  He maintains he took the paperwork back from his dental treatment from the Naval Station Mayport in Jacksonville, Florida to his vessel the USS Hancock, to put in his file of service medical records.  He has added that he did not receive any more in-service treatment, but his teeth and gums did not heal and became worse over time, with continuity of symptoms.  Post-service, he says he underwent oral surgery (a gingivectomy) in 1974 or 1975 or 1976 in Massachusetts.  By that time, 8-9 of his teeth had been removed.  He believes this was due to his in-service gum disease / pyorrhea.  At present, he indicates that he is currently "miserable" with mouth pain.  See April 2010 informal claim; December 2010 VA Form 21-526 (Application for Compensation); March 2011 NOD; July 2012 VA Form 9; and October 2013 Veteran statement.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

The evidence of record is unremarkable for any compensable dental disability ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record or even a lay allegation of loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In fact, neither the Veteran nor his representative has provided any lay description or allegation of such a compensable dental disability.  Moreover, there is no suggestion or allegation, much less any evidence of record, that the Veteran sustained any in-service trauma to his teeth or gums.  

The Veteran's service dental records document that at enlistment, a November 1955 Standard Form 603 initial dental examination showed that the Veteran was missing teeth numbered 1 and 16 (wisdom teeth).  There was also moderate calculus (tartar) present, but no gingivitis was noted.  The Veteran received a dental classification of 1 at enlistment in November 1955.  Several years later during service, at a May 1959 Standard Form 603 dental examination, the Veteran was now missing tooth number 30.  Tooth number 19 was to be extracted.  There was also some decay for teeth numbered 3, 4, 5, 12, 13, 14, 18, 20, 29, and 32.  A few months later during service at an October 15, 1959 Release to Inactive Duty examination, the Veteran now received a dental classification of 2.  Teeth numbered 2, 3, 4, 5, 10, 11, 13, 15, 16, 18, 19, 20, and 31 were noted to be restorable.  Again, only tooth numbered 30 was documented as missing.  No other teeth were mentioned as missing.   

But most importantly, during service, there is no evidence or allegation of combat, dental trauma causing the loss of tooth number 30, or POW status.  There is also no evidence of a disease such osteomyelitis.  In addition, although there was loss of tooth number 30 during service, there is no evidence of record that this loss was due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis, or due to in-service trauma of some sort.  And there is no evidence or allegation the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  And again, the loss of the alveolar process as a result of periodontal disease is not considered disabling, as the Veteran has alleged the presence of this condition in the past and at present.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Post-service, the Veteran has credibly stated that he underwent oral surgery for pyorrhea (by way of a gingivectomy) in the mid-1970s, by which time he had lost 8-9 teeth due to pyorrhea.  The Veteran did not provide authorization for VA to secure any of these private records, despite being asked to do so in the January 2011 VCAA notice letter.  In any event, there is no post-service evidence or allegation of a compensably disabling dental disability, despite the Board finding that the Veteran is credible in describing this surgery.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a  compensable dental disability, either in-service or post-service, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disability for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a dental disability (claimed as pyorrhea), for the purpose of obtaining VA compensation, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


